DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 12/20/2021, in which claims 25-27, 32-35, 40-43 and 48 were amended.
Claims 25-48 are now pending in the application.
Applicant’s amendments overcome the 101 rejection.

Response to Arguments
Applicant’s arguments, see pages 13-15, filed on 12/20/2021, with respect to claims 25-48 have been fully considered and are persuasive.  The rejection of claims 25-48 has been withdrawn. 

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 25-48 (renumbered 1-24) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to a method, computer system and a computer program product for structured user graph to support querying and predictions. The closest prior art Bhat et al. (US 2013/0297689) and Ismalon (US 2011/0035403) alone, or, in combination, fails to anticipate or render obvious the recited features of “receiving, by the search service from a data source, an item of content associated with a user identifier identifying the user;Amendment and Response Under 37 CFR § 1.111Page 3Serial No.: 16/541,095Docket No.: 0059-903002Filing Date: August 14, 2019 determining, by the search service, that the item of content is associated with the user identifier and  comprises a first pair of entities represented respectively by nodes of a first pair of nodes connected by a first edge in the user-specific knowledge graph;  in response to determining that the item of content is associated with the user identifier and  comprises the first pair of entities represented by the first pair of nodes connected by the first edge, updating, by the search service, a weight for the first edge to produce an updated user-specific knowledge graph” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). The secondary prior Ismalon art was used, before the current amendments, to teach the concept of updating an edge weight based on existence of entities in a received query that include pair of entities represented by pair of nodes in the user-specific knowledge graph, but after the amendments, Ismalon does not teach the concept of receiving a user content including user identifier, the user content includes pair of entities represented by pair of nodes connected by an edge in the user specific knowledge graph and updating the edge weight based to produce an updated knowledge graph. Further, Ismalon does not teach “receiving, by the search service, a query from a user device of the user; and in response to receiving the query, provide the user-specific search results based on the query and the updated user-specific knowledge graph to the user device for display to the user” Therefore, the pending claims 25-48 (renumbered 1-24) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.US 2014/0258275 is prior art for the same assignee that deals with providing content to interested users by identifying second users that are connected to first interested users and inferring that the second users would be interested in the content. The prior art uses knowledge graph to identify expansion entities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156   

/William B Partridge/Primary Examiner, Art Unit 2183